Citation Nr: 0947106	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-07 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1958 to 
December 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.


FINDING OF FACT

The Veteran's hearing loss did not have onset in service or 
within one year of service and was not caused or aggravated 
by the Veteran's active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.385 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2009).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's hearing was tested prior to enlistment in 
December 1958 using a whispered voice test.  The Veteran had 
a score of 15/15 in both ears.

In July 1959, the Veteran's hearing was again tested.  Pure 
tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were -5, -5, -5, -5, and -5 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were -
5, -5, -5, -5, and -5 decibels, respectively.  Speech 
recognition test scores were not provided.  

The Veteran's hearing was tested again in August 1960.  Pure 
tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3, 000, and 4,000 Hertz were 0, 0, 0, 0, and 0 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 
0, 0, 0, 0, and 5 decibels, respectively.  Speech recognition 
test scores were not listed.  

In October 1962, two months prior to separation from service, 
the Veteran's hearing was again tested.  Pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, 3, 000, and 
4,000 Hertz were 5, 5, 5, 5, and 5 decibels, respectively.  
Pure tone thresholds measured in the left ear at 500, 1,000, 
2,000, 3, 000, and 4,000 Hertz were 0, 0, 0, 0, and 0 
decibels, respectively.  Speech recognition test scores were 
not listed.  

On an October 1962 Report of Medical History, the Veteran 
indicated that he suffered from ear, nose, or throat trouble.  
However, this was later clarified to refer to nose bleeds, 
which the Veteran had experienced since childhood.  

These service treatment records show that the Veteran did not 
have a hearing loss disability at separation from service, 
providing highly probative evidence against this claim.  

The first post-service evidence of hearing loss of record is 
a January 1984 audiologic test result from FMC Corporation.  
Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3, 000, and 4,000 Hertz were 5, 10, 10, 30, and 45 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3, 000, and 4,000 Hertz were 
0, 5, 10, 40, and 50 decibels, respectively.  Speech 
recognition test scores were not listed.  Testing results 
from 1984 through 2006 from FMC Corporation and MostHealth 
show progressive high frequency hearing loss.  

In July 2006, the Veteran was afforded a VA examination.  The 
Veteran reported military noise exposure from aircraft 
secondary to his job as fight security, as well as from 
smalls arms fire.  He reported civilian noise exposure from 
hunting.  In a January 2006 statement detailing post-service 
occupational noise exposure, the Veteran reported that he 
worked approximately four years as a janitor and stock clerk 
at a jewelry store and then worked for FMC Corporation for 
almost twenty nine years as a control room operator and a 
foreman in their factory.  

At the July 2006 examination, pure tone thresholds measured 
in the right ear at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
were 15, 20, 30, 50, and 60 decibels, respectively.  Pure 
tone thresholds measured in the left ear at 500, 1,000, 
2,000, 3,000, and 4,000 Hertz were 15, 20, 55, 70, and 85 
decibels, respectively.  Speech recognition test scores 
showed right ear discrimination at 96 percent and left ear 
discrimination at 92 percent.  Thus, the Veteran currently 
meets the criteria for a hearing loss disability set forth at 
38 C.F.R. § 3.385.  However, when asked to render an opinion 
as to the etiology of the Veteran's hearing loss, the 
examiner concluded that because the Veteran's hearing was 
within normal limits during service, including at separation 
from service, it is not likely that the Veteran's hearing 
loss is a result of his military noise exposure.  

The Board has considered the testimony of both the Veteran 
and his spouse that he experienced hearing problems shortly 
after separation from service.  However, while the Veteran 
and his spouse are certainly competent to report their 
subjective observations as to the quality of the Veteran's 
hearing, the Board finds that the probative value of this 
evidence is outweighed by the objective medical evidence of 
record, which shows the Veteran's hearing to be normal at 
separation from service.  

The Board concedes that the Veteran was exposed to acoustic 
trauma in service.  However, the Veteran's hearing was within 
normal limits at separation from service and there is no 
medical evidence that the Veteran met the criteria for a 
hearing loss disability prior to January 1984, which is over 
twenty years after separation from service.  A VA examiner 
determined that the Veteran's current hearing loss disability 
is unlikely related to his military service.  

Based on the evidence of record, the Board finds that the 
Veteran's current bilateral hearing loss did not have onset 
in service or within one year of service and was not caused 
or aggravated by the Veteran's active service.  Accordingly, 
entitlement to service connection for bilateral hearing loss 
is not warranted.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-
doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).
The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159.  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (the Court) held that, 
upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the elements of the claim, including 
notice of what is required to establish service connection.  
The veteran must also be informed that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

Here, the duty to notify was satisfied by a letter sent to 
the Veteran in April 2006.  This letter informed the Veteran 
of the evidence required to substantiate his claim and of VA 
and the Veteran's respective duties for obtaining evidence.  
The Veteran was also informed of how VA assigns disability 
ratings and effective dates.  

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  It appears that all evidence necessary 
for a fair adjudication of the claim is of record.  The RO 
has obtained the Veteran's service treatment records, as well 
as private treatment records.  The Veteran was also afforded 
a VA audiological examinations in July 2006.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Based on the above, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


